The motion court properly concluded, as a matter of law, that defendants were not estopped from asserting a statute of limitations defense. Plaintiff failed to sustain her burden to demonstrate that defendants made misrepresentations causing her to forebear from bringing suit (see Simcuski v Saeli, 44 NY2d 442, 449). The record, in fact, demonstrates that plaintiff was advised by defendants that skin had grown over the sutures put in place during plaintiffs initial surgery and that additional surgery would be required if the sutures were to be removed. Moreover, that the sutures could not be removed without another operation was confirmed to plaintiff by a second board certified plastic surgeon consulted by plaintiff prior to the expiration of the applicable statutory period. Plaintiff, far from being deprived of information necessary to the claims she would make, had sufficient knowledge of the facts and circumstances pertinent thereto to enable her to bring such claims in timely fashion (see Fuchs v New York Blood Ctr., 275 AD2d 240, Iv denied 95 NY2d 769). Concur — Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.